Citation Nr: 0215866	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  97-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
tuberculosis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1946 to July 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO denied 
entitlement to an increased (compensable) evaluation for 
pulmonary tuberculosis.

In March 1999 the Board remanded the case to the RO for 
further development and adjudicative action.  

In September 2000 the RO granted entitlement to an increased 
(compensable) evaluation of 20 percent for the pulmonary 
tuberculosis, effective April 25, 1996, date of claim for 
increased compensation benefits; however, the veteran never 
indicated that he was satisfied with this result.  There is 
no indication that he withdrew his appeal of this issue; 
therefore, it is still pending.  An appellant is generally 
presumed to be seeking the maximum benefit available by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  VA has given the veteran all notice and assistance 
practicable with the information of record regarding his 
claim for a higher rating for pulmonary tuberculosis.

2.  There is no evidence of advanced or moderate lesions 
during the active period of the veteran's pulmonary 
tuberculosis, which has been intermittently arrested since 
the grant of service connection in December 1948, and 
currently inactive since 1999.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
inactive pulmonary tuberculosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
4.97 Diagnostic Codes 6701 to 6724 (effective prior and 
subsequent to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A certificate of disability for discharge shows that the 
veteran was found to be unfit for military service because of 
tuberculosis, pulmonary, reinfection type, chronic, right 2nd 
and left 3rd interspaces, minimal, inactive.  The veteran's 
separation from service was in July 1947.

The veteran's original claim for disability compensation was 
received by VA in July 1947.  In connection with the claim, 
he was afforded a disability evaluation examination by VA in 
August 1948.  Following physical examination, the diagnosis 
was tuberculosis, pulmonary, infectious type, moderately 
advanced, active-slight symptoms.

In December 1948 the RO granted entitlement to service 
connection for tuberculosis, pulmonary, moderately advanced, 
active.  The RO assigned a 100 percent disability rating from 
July 12, 1947, to November 28, 1947, a 50 percent rating from 
November 29, 1947, to August 23, 1948, and a 100 percent 
disability rating from August 24, 1948.

The veteran was afforded another disability evaluation 
examination in September 1950.  Following physical 
examination, the diagnoses included tuberculosis, pulmonary, 
reinfectious type, moderately advanced, inactive.

In October 1950 the RO described tuberculosis as inactive on 
September 29, 1950.  The RO assigned ratings of 100 percent 
from July 12, 1947, to November 28, 1947; 50 percent from 
November 29, 1947, to August 23, 1948; 100 percent from 
August 24, 1948, to September 28, 1952; 50 percent from 
September 29, 1952, to September 28, 1956; 30 percent from 
September 29, 1956, to September 28, 1961; and a 
noncompensable rating effective from September 29, 1961.

In September 1952 the RO granted special monthly compensation 
for tuberculosis which had been arrested from September 29, 
1950.

A letter from Dr. DHG (initials), dated in September 1970, 
shows that he treated the veteran in 1969 for complaints of a 
chronic cough, loss of sleep, easy fatigability, and general 
weakness.  Physical findings reportedly included mucous rales 
more so in the left lung.  Pulmonary tuberculosis was 
suspected.  A private medical record dated in September 1971 
shows that the veteran had complaints of gradual loss of 
weight, plus chest pains and back pains associated with a 
productive cough.  The diagnoses included pulmonary 
tuberculosis, right, minimal, active.  A VA radiology report 
dated in October 1971 shows the diagnosis was pulmonary 
tuberculosis, minimal, right, stability undetermined on this 
single examination.  Subsequently, in October 1971 the RO 
continued the previously assigned noncompensable rating.

In December 1972, the veteran submitted a medical certificate 
from a private physician Dr. PA, dated in October 1972.  The 
doctor reported that he had treated the veteran for pulmonary 
tuberculosis, active.  A private medical record dated in 
January 1973 also showed that an X-ray of the lungs was 
interpreted as consistent with pulmonary tuberculosis, 
minimal, bilateral, active.  However, a VA microbiology 
report dated in March 1973 shows that a culture was negative 
for acid fast bacteria.  A VA radiology report dated in 
February 1974 shows that comparison of prior chest X-rays 
taken in September 1971 and March 1973 resulted in an 
impression of pulmonary tuberculosis, minimal, right, 
stationary from September 1971 to March 1973.

In March and April 1974 the RO continued the noncompensable 
rating.  A radiology report from the x-ray Center dated in 
March 1974 shows that a chest X-ray was interpreted as 
showing minimal fibroid pulmonary tuberculosis, bilateral.  A 
VA radiology report dated in June 1974 shows that the chest 
X-ray taken in March 1974 revealed no marked significant 
changes from prior X-rays.  The RO again continued the 
noncompensable rating in a decision of July 1974.  The 
veteran appealed the decisions by the RO; however, in August 
1974, the Board upheld the noncompensable rating.  The Board 
found that the evidence showed the tuberculosis had remained 
inactive since 1950.

The noncompensable rating was again upheld by the Board in 
June 1984.  The Board found the evidence showed that 
tuberculosis was not currently active and had not resulted in 
continued disability or impairment of health.  Later, in 
November 1985, the Board again continued the noncompensable 
rating.

The veteran was afforded a disability evaluation examination 
by VA in December 1986.  The diagnosis following physical 
examination was pulmonary tuberculosis, minimal, right upper 
lobe, inactive.  In February 1987, the RO continued the 
noncompensable rating.

In August 1988, the veteran submitted a private report of 
radiologic findings dated August 9, 1988, which showed that 
an X-ray of the lungs had been interpreted as revealing a 
cluster of tiny nodular infiltrations at the medial portion 
of the right apex.  Also noted was the presence of 
emphysematous alveoli, bullae at the anterior segment of the 
right upper lobe.  There was an oval cavity with irregular 
outline at the left apex.  The examiner commented that there 
was moderately advance pulmonary tuberculosis; narrowing of 
the left stem bronchus, and that bronchostenosis could be due 
to tuberculosis or malignancy.  The examiner further recorded 
that there was left ventricular enlargement atherosclerotic 
aorta; and that there was cavity in the left apex, with 
emphysematous alveoli, bullae anterior segment, right upper 
lobe, and calcification left infraclavicular region.



A VA radiology report dated in November 1988 shows that the 
X-ray of the veteran's chest taken in August 1988 was 
submitted for interpretation.  Comparison with a VA 
examination of December 17, 1986 showed no significant change 
in the fibrotic densities in the right upper lobe, the 
accentuation of the pulmonary markings, as well as the patchy 
peribronchial infiltrations in both bases.  

The impression included pulmonary tuberculosis, minimal, 
right, stationary from December 17, 1986, to August 9, 1988, 
and bilateral medial basal pneumonitis, chronic, likewise 
unchanged.  Subsequently, in December 1988 the RO continued 
the noncompensable rating.  The veteran submitted a notice of 
disagreement with that decision, but did not file a 
substantive appeal.  

In December 1990, the veteran again submitted a claim for an 
increased rating for his pulmonary tuberculosis.  The RO 
denied that request in a decision of January 1991.  The 
veteran disagreed with that decision, and perfected an appeal 
to the Board.  

The Board reviewed more evidence of record, including a 
clinical abstract and an associated radiology report from a 
private hospitalization in November 1990.  That record showed 
that the veteran had been admitted for treatment of 
epigastric pain and vomiting which began three days earlier.  
A chest x-ray was interpreted as showing pulmonary 
tuberculosis, minimal active with pneumonitis.  However, the 
final hospital diagnosis was acute calculus, cholecystitis 
with obstructive jaundice, secondary pancreatic mass.

A VA radiology report dated in June 1991 shows that chest X-
ray films which were taken in November 1990 and in December 
1990 were referred for interpretation by a VA radiologist for 
adjudication purposes.  The impression was minimal pulmonary 
tuberculosis in the right upper lobe, unchanged from November 
1990 and August 1988.  

In March 1995, the veteran underwent a VA disability 
examination.  The examiner thought that there was some 
confusion about the interpretation of prior x-rays; and said 
that the presence of live mycobacteria or "active" 
tuberculosis obviously could not be determined by an x-ray, 
but required a culture that was growing the mycobacteria.  
The examiner stated that they had obtained both sputum and 
bronchoalveolar lavage cultures which were all negative for 
active tuberculosis.  In conclusion, the examiner found that 
there was no evidence to suggest that (the veteran) had 
active tuberculosis; he had an extensive evaluation, 
including a bronchoscopy, to rule this out.  His prior 
tuberculosis was the likely cause of the minimal radiographic 
scarring noted on chest x-ray.

Based on the above information, the Board in February 1996 
denied a compensable rating for pulmonary tuberculosis.  In 
April 1996 the RO continued the October 1950 rating decision, 
because medical reports dated in June 1995 showed no evidence 
of continued disability.  

In May 1999 the veteran underwent a computed tomography (CT) 
scan of the sinuses.  The impression was bilateral maxillary 
sinusitis, probable bilateral medial antrectomies, adherence 
or fusion of the middle and inferior turbinate on the left, 
and moderate septal deviation to the right.  Also in May 
1999, private physician Dr. OS certified that he had treated 
the veteran for nose problems, including sinus infection. 

On VA examination in September 1999 the veteran was tested to 
make a formal determination as to whether he had new or old 
tuberculosis.  On physical examination, it was determined 
that he did not have any obvious evidence of lung disease.  
After evaluation of the vveteran in the pulmonary clinic, an 
examiner determined that there was no evidence of active or 
old pulmonary tuberculosis.  

On VA examination in June 2000 there were breath sounds that 
were loud and close to the stethoscope on the left posterior 
chest, but were indistinct on the right posterior chest wall.  
The diagnosis was tuberculosis, inactive, with evidence of 
old pleural disease on the right.  In the comment section, 
the examiner wrote: 

This elderly gentleman has inactive tuberculosis.  There 
is evidence of pleuritic disease on the right that would 
contribute to compromised respiration.  It can not be 
determined at this distant point whether the pleural 
disease results from tuberculosis or other intercurrent 
disease.  Certainly, tuberculosis is a cause of 
pleuritis and pleural thickening.  Although the veteran 
no longer suffers from active tuberculosis, in my 
medical judgment, some component of his respiratory 
compromise is related to old pulmonary tuberculosis....The 
degree of disability that is directly related to old 
tuberculosis can not be accurately estimated because of 
the veteran's age and associated disabilities or 
arthritis.  The only disability that appears to be 
clearly related to old tuberculosis is the presence of 
pleural disease.  This would compromise respiratory 
mechanics and contribute to shortness of breath and 
dyspnea on exertion.  In a corresponding note, dated in 
July 2000, it was reported that the veteran was unable 
to perform the pulmonary function tests.  

In a private medical record, dated in December 2000, it was 
noted that the veteran was diagnosed with acute asthmatic 
bronchitis, and that he had been hospitalized for the 
condition from November 2000 to date.  A certificate of 
release that corresponded with the hospitalization shows the 
final diagnoses were chronic obstructive pulmonary disease, 
mixed type, and hypertensive arteriosclerotic cardiovascular 
disease, not in failure.  

In May 2002 the veteran underwent a VA examination for 
pulmonary tuberculosis and mycobacterial diseases.  The 
examiner reported that pulmonary tuberculosis was inactive, 
based upon a negative culture report after 2 weeks of 
incubation.  The date of inactivity was said to be 1999.  
Physical examination revealed that there was minimal 
fibrosis/contraction in the right upper lobe.  The veteran 
had not been hospitalized within the last six months.  
Pulmonary function tests revealed severe restriction, 
although the testing was unreliable because he was not able 
to follow instructions during the procedure.  The diagnosis 
was pulmonary tuberculosis, minimal, inactive, Class IV.  

In June 2002 the veteran also underwent VA examination for 
respiratory disorders.  The claims folders were reviewed, 
including the May 2002 pulmonary examination report.  The 
diagnosis shows the veteran's chronic obstructive pulmonary 
disease was not due to his pulmonary tuberculosis.  The 
examiner provided a medical opinion that both chronic 
obstructive pulmonary disease and asthmatic bronchitis were 
not due to pulmonary tuberculosis.  The examiner recorded it 
had been similarly noted on the veteran's medial records that 
on chest x-ray he was shown to have cardiomegaly and 
arrhythmia; and that those conditions could cause dyspnea on 
exertion and impair one's health.  


Analysis

Preliminary Matter:  Duty to Assist

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2002).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2002).

VA has satisfied its duties to the veteran, under both the 
former law and the new VCAA.  A review of the record 
indicates that VA has conducted appropriate evidentiary 
development in this case.  The RO has obtained all clinical 
records identified by the veteran, including VA treatment 
records.  

There is no indication of outstanding records which the RO 
has not yet requested.  In addition, the veteran has been 
afforded VA medical examinations in connection with his 
claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, a Board remand in March 1999, and 
Statements of the Case, of the evidence of record and the 
nature of the evidence needed to substantiate his claim.  In 
this regard, in April 1999, the RO contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  

The veteran complied with this request by sending in private 
medical records, received by the RO in June 1999.  Those 
records, in addition to a VA examination afforded the veteran 
in June 2000, lead to the RO's decision to grant an increased 
(compensable) evaluation of 20 percent for pulmonary 
tuberculosis.  Subsequently, in May 2002, the veteran was 
afforded another VA examination in conjunction with this 
claim.  No further assistance in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10 (2001).  The current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102 (and as amended at 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)) 4.3, 4.7 (2001).  Where there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b0(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Changes were made to the rating schedule, effective October 
7, 1996, for a veteran who was entitled to receive 
compensation for pulmonary tuberculosis after August 19, 
1968, for inactive, chronic pulmonary tuberculosis.  The 
October 1996 revision of the respiratory system rating 
criteria did not alter the provisions for rating pulmonary 
tuberculosis where entitlement was originally established on 
or before August 19, 1968.

So in the veteran's case, service-connected pulmonary 
tuberculosis has been evaluated by the RO under Diagnostic 
Code 6724.  As the veteran was entitled to compensation for 
pulmonary tuberculosis since 1948, his disability is 
evaluated under the ratings for pulmonary tuberculosis 
entitled on August 19, 1968.  His rating is unaffected by the 
changes to the rating schedule subsequent to August 19, 1968.  

When the RO granted a 20 percent rating for inactive 
pulmonary tuberculosis in September 2000, it noted that the 
old criteria were more favorable to the veteran, and based 
the grant of 20 percent on current findings of compromised 
respiratory mechanics contributing to shortness of breath, 
dyspnea on exertion and other related symptoms.  

The CAVC has held that where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The general rating formula for inactive pulmonary 
tuberculosis provides for a 100 percent rating for two years 
after the date of inactivity, following active pulmonary 
tuberculosis.  Thereafter, for four years, or in any event to 
six years after date of inactivity, a 50 percent rating is 
assigned.  Thereafter, for five years, or to eleven years 
after date of inactivity, a 30 percent rating is assigned.  
Following far advanced lesions diagnosed at any time while 
the disease process was active, a minimum 30 percent rating 
is assigned.  Following moderately advanced lesions provided 
there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc., a 20 percent rating is 
assigned.  Otherwise, a noncompensable rating is assigned.  
The notes following the general rating formula specify that 
the graduated 50-percent and 30-percent ratings and the 
permanent 30 percent and 20 percent ratings for inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities.  38 C.F.R. § 4.97, 
Diagnostic Code 6724 (2001).

As amended, regulations provide that chronic, inactive 
pulmonary tuberculosis residuals are rated dependent upon 
specific findings, as interstitial lung disease, restrictive 
lung disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6600; 38 C.F.R. § 4.97 Diagnostic Code 6731 
(2001).  However, the newer evaluation criteria are based on 
the results of pulmonary function tests, or a need for 
outpatient oxygen therapy.  The Board determines that in the 
veteran's case, the old criteria are much more favorable 
because, as indicated on the most recent VA examinations, the 
veteran was unable to complete an accurate pulmonary function 
test. 

Reviewing the evidence of record in light of the applicable 
criteria, the Board finds that there is no basis for award of 
a rating in excess of 20 percent for the pulmonary 
tuberculosis.  It has been intermittently inactive since 
1948, and by way of the May and June 2002 VA examinations, it 
has been determined that pulmonary tuberculosis was most 
recently inactive in 1999.  The rating criteria require that 
the diagnosis of far advanced lesions be made while the 
disease process is active to support the next higher 
evaluation of 30 percent.  

Thus, the May and June 2002 descriptions of the veteran's 
disability cannot be the basis for the assignment of an 
increased rating.  The veteran currently has pulmonary 
tuberculosis, minimal, inactive, Class IV, with chronic 
obstructive pulmonary disease and asthmatic bronchitis, both 
not associated with, or due to the service-connected 
disability.  Additionally, it is noted that arrhythmia and 
cardiomegaly recently found on diagnostic testing were 
considered conditions that could cause the veteran's dyspnea 
on exertion and his impairment of health; providing for a 
reason other than his pulmonary tuberculosis for current 
symptomatology.  Nonetheless, since the veteran has 
compromised respiratory mechanics, it is not unreasonable, as 
the RO did, to determine that the compromised respiratory 
mechanics contribute to his shortness of breath, dyspnea on 
exertion and other related symptoms.  Therefore, a 20 percent 
evaluation for his disability is appropriate.


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
rating and apparently considered them, but did not grant the 
veteran an increased evaluation for pulmonary tuberculosis on 
this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this regard, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected pulmonary tuberculosis, 
inactive, is demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted  under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The current schedular 
criteria adequately compensate the veteran for the current 
demonstrated nature and extent of severity of his pulmonary 
tuberculosis.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for pulmonary 
tuberculosis.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
pulmonary tuberculosis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

